[EDITORS' NOTE:  THIS PAGE CONTAINS HEADNOTES. HEADNOTES ARE NOT AN OFFICIAL PRODUCT OF THE COURT, THEREFORE THEY ARE NOT DISPLAYED.] *Page 281 
The right of the relator to the order called for in his petition for a writ of mandamus depends upon the question as to whether chapter 236 of the Laws of 1860 and chapter 461 of the Laws of 1885, as amended by chapter 512 of the Laws of 1892, remain in force or have been repealed by implication by chapter 182 of the Laws of 1898, as amended by chapter 581 of the Laws of 1899, known as the Second Class Cities Law, and by chapter 908 of the Laws of 1896, which is known as the General Tax Law. The county treasurer of Rensselaer county issued his certificate for publication of notices of tax sales of lands and notices of redemptions from sales made pursuant to the provisions of the former statutes, which were special acts applicable to the city of Troy and the county of Rensselaer, and if those statutes remain in force then the relator is not entitled to the relief demanded by him. If, however, the special acts have been superseded or impliedly repealed by the Second Class Cities Law, which is in force in the city of Troy, and the General Tax Law, which is in force in the county of Rensselaer, then the relator is entitled to the order called for.
Under the special acts mentioned the board of supervisors of Rensselaer county is required annually at its fall session to designate as county papers two daily newspapers of opposite politics published in Troy; also two weekly newspapers having the largest circulation therein, and one weekly newspaper *Page 283 
published in the town of Hoosick, and also one weekly newspaper printed in the town of Greenbush, in which every advertisement chargeable to the county shall be advertised, except the Session Laws.
Under the act for the government of cities of the second class it is provided by section 29 that at the first meeting of the common council after the election of its members it shall by aviva voce vote designate two daily newspapers published in the city to be the official papers of the city; each member shall be entitled to vote for one of the papers and the two papers having the highest number of votes shall be the official papers for two years and until others are designated. By section 313, which was inserted by chapter 581 of the Laws of 1899, it is provided that "in all cases where county and state taxes, which have been levied upon real estate in any city shall remain unpaid after the time when the same should have been paid, notice of the sale of lands situate in the city for such unpaid taxes, shall be published in the official newspapers of the city, in the same manner that is prescribed in existing laws with reference to sales of lands for unpaid city taxes. Where notice of redemption from such sales for unpaid county and state taxes affecting real estate situated in any city shall be required by law to be published, the same shall be published in the official newspapers of the city in the manner and for the time required by law." It will thus be observed that under the local acts the papers are to be designated by the board of supervisors, while under the act for the government of cities of the second class they are to be designated by the common council of the city. These provisions are inconsistent and may result, as they have in this case, in the selection of different papers. Under the provisions of the Second Class Cities Law all statutes of the state and ordinances of cities, so far as inconsistent with the provisions of the act, are repealed. The Constitution of the state has divided the cities into three classes, first, second and third. As to the cities of the second class the legislature has seen fit to enact a general law for the government of those cities. The city of *Page 284 
Troy is a city of that class, and, therefore, the law applies to it. One of the purposes sought to be accomplished by the dividing of the cities of the state into classes and the adopting of general laws for the government of such cities as are embraced in one of the classes was to obviate special laws and to simplify government and procedure by establishing uniform laws.
Under the General Tax Laws the county treasurer is required to publish the notices for tax sales and redemptions in the newspapers designated for the publication of the Session Laws (§§ 151 and 130). Here, again, we have provisions which are inconsistent with those of the local acts pertaining to the county of Rensselaer which often may result, as they have in this case, in the selection of different papers. We thus have the same question presented with reference to the repeal by implication of the local acts that is presented by the act for the government of the cities of the second class, to which we have already referred. The General Tax Law was prepared by the commissioners of statutory revision, who, in reporting it to the legislature, stated that they had gone over the entire field of statutory law relating to taxation, and without intending to effect radical changes had made various alterations in order to eliminate the inconsistencies and reduce the subject to a harmonious system. The provisions of this act have been under consideration in this court in several cases. It was first up in the case of People exrel. Catholic Union v. Sayles (32 App. Div. 203), in which LANDON, J., in delivering the opinion of the court, speaking of this law, said that the intention of the legislature was influenced by the mass of special legislation upon the subject and by the need of a uniform system. This case was affirmed upon the opinion in the Appellate Division (157 N.Y. 679). It was again considered in Matter of Huntington (168 N.Y. 399), in which it was stated in substance in the prevailing opinion that we did not think there was any escape from the conclusion that the Tax Law was a revision and substitute for all former statutes, general and special, upon the subject. Again, in PrattInstitute *Page 285 
v. City of New York (183 N.Y. 151), VANN, J., said: "It is a codifying act designed to reduce all statutes relating to taxation into a complete and harmonious system. A codifying act is presumed to exhaust the subject to which it relates, unless a different intention appears on the face of the statute or is an irresistible inference from special circumstances. The new enactment is substituted in place of all statutes previously existing, and becomes the sole rule of action." (See Sutherland on Statutory Construction [Lewis ed.], §§ 269, 270; King v.Cornell, 106 U.S. 395; Tracy v. Tuffly, 134 U.S. 206, 223;State v. Wilson, 43 N.H. 415, 419; Bartlet v. King,12 Mass. 537, 545.) It is true that in these cases to which we have referred in this court we had under consideration other provisions of the Tax Law, but what was therein stated with reference to the purposes of the act is equally applicable to the provisions which we now have under consideration, and we think they are controlling upon the question now presented. The provisions of the Cities Law only embraced sales and redemptions of lands located within the city. The provisions of the General Tax Law pertain to the sale and redemption of lands in the county outside of the city. Together they provide for a complete and harmonious system of taxation and procedure. They exhaust the subject to which they relate, and irresistibly lead to the inference that the legislature intended that they should become a substitute in place of the local previously existing statutes. We, therefore, conclude that the case was properly disposed of in the Appellate Division.
The order should be affirmed, with costs.
CULLEN, Ch. J., EDWARD T. BARTLETT, VANN, WERNER, WILLARD BARTLETT and HISCOCK, JJ., concur.
Order affirmed. *Page 286